Citation Nr: 1700057	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  11-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for "bowel/groin" pain.

2.  Entitlement to service connection for back injury residuals.   

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had certified active service from September 1976 to November 1979 and additional periods of duty with the Army Reserve/California Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Oakland, California, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for "bowel/groin" pain and new and material evidence had been received to reopen his claim of entitlement to service connection for PTSD and a mental disorder.  In February 2011, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for "bowel/groin" pain and denied the claim on the merits.  In April 2012, the RO denied service connection for back strain.  

In June 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record. 

In September 2015, the Board reopened the claims and remanded the claims for additional development. 

Finally, the Board notes that although the Veteran filed a claim for service connection for PTSD, and it has been developed and adjudicated as such, the evidence of record shows a diagnosis of a psychiatric disability other than PTSD (e.g., depression, NOS).  In light of the decision by the U.S. Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues have been recharacterized to encompass the other psychiatric diagnosis.

The issues of entitlement to service connection for PTSD, and an acquired psychiatric disorder, other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran had a bowel/groin disability during the appeal period. 

2.  The Veteran's back disability did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bowel/groin disability are not met.  
38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§3.102, 3.303, 3.304 (2016).  

2.  The criteria for service connection for a back disability are not met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Letters sent to the Veteran in February 2009 and September 2011 provided compliant notice.  The letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, and what part VA would attempt to obtain. The letter also provided notice of how disability ratings and effective dates would be determined. 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible.  The evidence of record includes reports of VA examinations; VA treatment records; and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  

Also, the Veteran was afforded VA medical examinations in September 2011 and February 2016.  The Board finds the examinations and medical opinion adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, and his lay assertions and current complaints, and because they describe the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes).

The Veteran testified during a Board hearing in June 2015 at which time the undersigned explained the issues on appeal, asked questions focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required.  These actions satisfied the Veterans Law Judge's duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010). Neither the Veteran nor his representative has contended, and the evidence does not otherwise show that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

In September 2015, the Board remanded the claim for a VA urological examination, procurement of outstanding VA medical treatment records, and procurement of outstanding personnel records.  The Veteran was afforded a VA examination in February 2016 and outstanding treatment and personnel records have been associated with the record.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred during active military service or, if preexisting, was aggravated in service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999).

ACDUTRA is full time duty for training purposes performed by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and members of the National Guard pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 
38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA.  See 
38 U.S.C.A. §§ 101(24), 106 (West 2014); 38 C.F.R. § 3.6.  

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Analysis

Groin Pain 

The Veteran asserts entitlement to service connection for groin pain.  

The Veteran's service treatment records indicate that in March 1984 he was treated for a boil of the right side of the scrotum.  Treatment records indicate that the boil was incised and drained.  The Veteran reports that since that time he continues to experience residual pain.  See June 2015 Hearing Transcript.     

The Veteran was afforded a VA examination in February 2016.  The Veteran reported that the boil healed well without any recurrence of similar lesion.  The Veteran reported that since then, however, he has had pain in the scrotum and occasional swelling and wears scrotal support.  A physical examination showed a normal penis and testes.  The Veteran did not have any benign or malignant neoplasm or metastases.  The examiner opined that the Veteran does not have a current or recurrent genitourinary disorder or disorder of the groin.  The examiner's opinion was based on a review of the claims file, all available medical records, and current peer reviewed medical literature.  The examiner indicated that although the Veteran has a subjective history of occasional pain/swelling of the scrotum the Veteran does not have any symptoms of voiding dysfunction or recurrent urinary tract infection.  Furthermore, the Veteran's current physical examination was within normal limits and the Veteran underwent a testicular ultrasound in June 2015 which was negative for any testicular, scrotal, or epididymal conditions.  Notably, the Veteran's post service treatment records are also silent for diagnosis of a groin disability. 

In sum, the more probative evidence of record indicates that the Veteran does not have a current groin disability.  In order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  The Court has held that this requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (holding that "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").

The Board has carefully considered the Veteran's lay statements regarding occasional pain in the groin.  Significantly, pain is not a disease or injury that may be considered a disability for VA compensation purposes, without underlying pathology; rather, it is merely a symptom.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as a disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Also, while the Veteran is competent to report on symptoms, he is not competent to diagnose the etiology of his symptoms.  In the absence of competent evidence of a current disability manifested by pain in the groin during the course of the appeal, service connection cannot be granted for any disorder of the groin.  

The Board also acknowledges that the record does show a diagnosis of erectile dysfunction.  However, the Veteran does not assert that his erectile dysfunction is related to his boil or was incurred in service.  Regardless, the February 2016 VA examiner opined that the Veteran's erectile dysfunction is not related to his incision and drainage of a boil/cyst of the scrotum during service.  See May 2016 VA Addendum Opinion.   

Service connection for a groin disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Back Condition 

As noted above, the first element of service connection requires medical evidence of a present disability.  Here, a current diagnosis of back strain has been established.  See September 2011 VA Examination Report.  The issue that remains disputed is whether or not the Veteran's back strain is related to or was incurred in service. 

The Veteran reports being in food service while in service.  See June 2015 Hearing Transcript.  He reports falling in the kitchen several times and hurting his back.  Id.  He also reported that he became an infantryman and dug fox holes, did heavy lifting, and carried a heavy backpack.  Id.   He also reported that he experienced rough, bumpy conditions while traveling on an all personal carrier (APC).  He further reported that his vehicle once hit a boulder.  The Veteran asserts that all these occurrences caused his current back disability.    

The Veteran's service treatment records show complaints of low back pain in March 1978 and August 1978.  Notably, on the Veteran's report of medical history at separation, the Veteran indicated that he did not have recurrent back pain.  Similarly, on a December 1980 report of medical history, the Veteran also reported that he did not have recurrent back pain.  The Veteran also denied recurrent back pain on an August 1985 report of medical history.    

The Veteran was afforded a VA examination in September 2011.  The examiner opined that the Veteran's claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that in view of the Veteran's claims file, the Veteran was complaining of one week history of lower back pain without a history of trauma in August 1978 and was diagnosed with left gluteus muscle pain.  There was no other report in his service medical records regarding chronic lower back pain or injury to the back.  In addition, nonspecific painful joints, fever, and back pain were reported in March 1978 in the context of a viral syndrome and the back pain was associated with the viral syndrome and not back sprain or injury.  The separation examination reviewed dated November 1979 did not report any back problems or abnormal spine examination.  The gluteal sprain reported in 1978 had subsided without residuals and the absence of recurrence reported during active duties.  

The Board finds the VA examiner's opinion highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   The opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence and sited to the medical authorities she relied upon in giving her opinion.  It is clear that the examiner took into consideration all relevant factors in giving his opinions. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the most persuasive evidence of record shows that the current back disability is not related to service.  

It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disorder is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his back disability as the specific medical issue in this case falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Furthermore, even if he was found competent to provide such an opinion, the report and opinion provided by the VA examiner is more probative.  As noted above, that individual has specialized medical training, education, and expertise that the Veteran is not shown to have.  As such, that opinion is afforded more probative weight.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board finds that the preponderance of the evidence is against the claim for service connection for back condition.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for "bowel/groin" pain is denied. 

Entitlement to service connection for back injury residuals is denied.    


REMAND

Acquired Psychiatric Disorders

The RO issued a formal finding of lack of information required to corroborate stressor in August 2007.  At that time, the Veteran had failed to submit a detailed stressor statement as required by the Joint Service Records Research Center (JSRRC).  However, since that time, the Veteran has submitted information regarding his reported stressors.  

In a February 2010 statement the Veteran states, "I talk [sic] to my company commander, E.G. in January this year 2010.  He told me that no one was kill[ed] in our company.  But he had heard that [it] was two nurses, that slept under the tanks that were kill[ed].  They were not in our unit.  He said that he did not witness this happening.  In 1980 he was leading our Company ahead of the front line of engagement."  He further reported that his fire team had a vehicle accident.  

In September 2010 the Veteran also submitted lay statements reporting that two soldiers were killed during 1980 summer camp training for operation Gallant Eagle at Fort Irwin after sleeping under tanks.  The lay statements also indicate that a soldier was decapitated during training at Hunter Liggett.   

The Veteran also gave details of his reported stressors during the June 2015 Board hearing and during his April 2016 VA psychiatric evaluation.  Specifically, the Veteran reported that in 1982 a fellow soldier got his hand stuck in the door of the vehicle and his finger fell off.  See April 2016 Hearing Transcript.  The Veteran also reported that, "In 1980 Gallon Eagle [sic] base two nurses were sleeping under the tank when the tank took off and killed them.  This happened in Mohave Desert."  Notably, the Board hearing transcript indicated that this occurred during Operation "Golden Eagle."  Finally, the Veteran reported that in 1984 while in Hunted Lagger in Paso Robles, California, an APC gunner on top of the vehicle got tangled with a tree and was killed by breaking his neck.  

It does not appear that the RO has made any attempt to verify the Veteran's reported stressors.  Thus, remand is required. 

Furthermore, the Veteran was afforded a VA psychiatric evaluation in April 2016.  The examiner indicated that the Veteran had a diagnosis of PTSD and rendered an opinion as to whether it was related to service.  Although the examiner did not diagnose any other psychiatric disorder, the Veteran's VA treatment records show diagnosis of depression NOS during the appeal period.  Thus, on remand, an opinion as to whether the Veteran's depression, NOS, was incurred in or is related to service is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-0781 (statement in support of claim for service connection for posttraumatic stress disorder (PTSD)) and request that he provide the specific details about the claimed stressors associated with his PTSD including the Veteran's reports that (1) he witness a two nurses killed by a tank (2) he witnessed a fellow soldier lose a finger on an APC, and (3) he witnessed a fellow soldier decapitated during training. 
 
2.  Upon receipt of the aforementioned VA Form 21-0781 (or other appropriate PTSD development letter), or after a reasonable amount of time has passed without response, the RO/AMC should make a determination as to whether sufficient details have been provided to warrant an attempt to verify any claimed stressor. 

If it is determined that sufficient details have been provided so as to warrant an attempt to verify the claimed stressor, attempt to verify the in-service stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) and/or other appropriate source(s), following the procedures set forth in 38 C.F.R. § 3.159.  Any information obtained should be associated with the claims file.

3.  Arrange for the Veteran to be afforded a VA psychiatric examination to determine the current nature and likely etiology of his depressive disorder, NOS.  The claims file should be reviewed by the examiner.  The examiner is asked to furnish an opinion with respect to the following question: 

Whether or not the Veteran's depressive disorder, NOS is at least as likely as not (i.e., to a 50 percent or greater probability) the result of disease or injury incurred in service. 

A rationale is requested for any opinion given. 

4.  Then readjudicate the issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


